Title: To George Washington from Marinus Willett, 21 August 1782
From: Willett, Marinus
To: Washington, George


                  
                     Sir
                     Fort Rensselear 21st August 1782
                  
                  Whenever I write to your Excellency I feel a degree of reluctance in doing of it, least I should be a means of Creating unnecesary trouble to a mind so exceedingly burdened with business as yours must be—Yet I sometimes find myself in a measure compeled to do it—This happens to be the case at present.
                  I have thought proper to inclose your Excellency a letter which I have received from Colonel Reid—Your Excellency may recollect my acquainting you at Albany, That as I ever have been so I still am a Senior officer to Colonel Reid.  The inclosed letter like every other part of Colonel Reids Correspondence with me holds up an Idea of his Conceiving me to be under his Command.  As this has not nor can be the case so all suggestions of this kind are dissagreeable; I have therefore only to request that measures may be taken to have this matter placed in its proper point of light.
                  With respect to Colonel Reids regiment I have hitherto and still continue to study its case and give it every advantage our situation will Admit to Improve in its Discipline, by having those troops posted as compact as possible—Indeed I have rather carried my politness to a degree of excess, not perhaps Consistant with strict millitary principals.  For I have in ordering Detachments for Commands or other Duties as well as in fixing of Stated Guards along this frontier not only Consulted Major Morrill (who Commands the regiment) But I have Usually left the particular tour or guard to his choise; In order fully to evince that I have studied the conveniency of that Regiment, I shall inclose your Excellency an account of the troops in this County, And the manner in which they are posted. 
                  This day I had a scout returned from Oswego Consisting of four Oneida Indians, Two New Hampshire and two of the new York State troops.  They brought in two Prisoners, belonging to Old Butlers Rangers, Whose accounts Correspond with those I had the honor of transmiting to Governor Clinton the 11th of this month, Which accounts the Governor Informs me he should make known to your Excellency—We have besides these prisoners and the three persons formerly mentioned to Governor Clinton, five other Soldiers come in here from oswego within a few days—Two of them came in Singly without arms.  These were known by the prisoners to have deserted.  The other three were armed and say they were sent to take a prisoner but choose rather to avail themselves of the opportunity of deserting.  They are a Serjeant a Corperal and a private all belonging to Sir Gnl Johnsons second Battalion.  The two that came in unarmed are privates and belong one to the 84th regt and the other to the Rangers—Upon the whole their accounts of the Indians having gone to there respective Castles and the force and other matters at oswego &c. appear to tally prety well And amount to very near the same Intelligence transmited to Governor Clinton the 11th Instant.  I have the honor to be with the most profound respect your Excellencies very Obedient humble Servant
                  
                     Marinus Willett
                     
                  
               